Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 1 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 2 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 3 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 4 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 5 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 6 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 7 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 8 of 9
Case 2:18-bk-21368-BR   Doc 28 Filed 01/07/19 Entered 01/07/19 11:33:18   Desc
                         Main Document     Page 9 of 9
